IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MATTHEW DIX,                      :      No. 8 EAP 2018
                                  :
                Appellant         :      Appeal from the order of
                                  :      Commonwealth Court entered on
                                  :      January 4, 2018 at No. 469 MD 2017
           v.                     :
                                  :
                                  :
COMMONWEALTH OF PENNSYLVANIA :
DEPARTMENT OF CORRECTIONS         :
(DOC AND ITS) STATE CORRECTIONAL :
INSTITUTIONS (SCI), CAMP HILL AND :
MAHANOY PRISON,                   :
                                  :
                Appellees         :


                                 ORDER


PER CURIAM
     AND NOW, this 28th day of December, 2018, the Order of the Commonwealth

Court is AFFIRMED.